Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin R. Gualano on 5/2/22.

The application has been amended as follows:

1. (Currently Amended) A system comprising:
a chassis having a slot configured to receive a module;
a flap within the slot, the flap being configured to be in at least a first flap position and a second flap position;
a push rod configured to translate within the slot, the push rod further being configured in a first push rod position to allow the flap to move to the first flap position, the push rod further being configured in a second push rod position to move the flap into the second flap position; and
a latch configured to translate within the slot, the latch further being configured to engage the push rod to travel in a first direction with the push rod from the first push rod position to the second push rod position, the latch further being configured to withdraw the push rod from the second push rod position in a second direction, opposite from the first direction,
wherein the push rod is configured to translate within the slot between the first push rod position and the second push rod position based, at least in part, on withdrawal and insertion of the module within the slot respectively, the flap in the second flap position is configured to allow full insertion of the module within the slot, and the flap in the first flap position reduces airflow from entering or escaping the slot.
2. (Canceled) 
3. (Currently Amended) The system of claim 1, wherein the push rod is configured to translate within the slot between the first push rod position and the second push rod position based, at least in part, on the latch translating in response to the withdrawal and insertion of the module within the slot.
4. The system of claim 1, further comprising:
a notch in the push rod,
wherein the latch is configured to engage the push rod by engaging the notch.
5. The system of claim 4, further comprising:
a raised portion within the slot,
wherein the latch is configured to engage the notch of the push rod by overriding the raised portion in the slot as the latch translates in the first direction.
6. The system of claim 1, further comprising:
a raised portion within the slot,
wherein the latch is configured to disengage from the push rod by overriding the raised portion in the slot as the latch withdraws the push rod in the second direction.
7. The system of clam 1, wherein the latch is connected to the module.
8. The system of claim 7, wherein the latch is a leaf spring.
9. The system of clam 1, wherein the push rod is connected to the chassis.
10. The system of claim 1, wherein the chassis is a blade server chassis, and the blade server has a plurality of the slot.
11. The system of claim 10, wherein the module is a blade server module.
12. (Currently Amended) A method comprising:
beginning to withdraw a module from within a slot of a chassis in a first direction;
translating a latch within the slot in the first direction with the beginning of the withdrawal of the module from the slot;
translating a push rod engaged with the latch in the first direction with the translating of the latch, the translating of the push rod allowing a flap within the slot to begin moving from an open flap position to a closed flap position; and
advancing the latch over a raised portion within the slot causing the latch to disengage from the push rod with the flap substantially in the closed flap position,
wherein the flap in the closed flap position reduces airflow from entering or escaping the slot, and the flap in the open flap position is configured to allow full insertion of the module within the slot.
13. The method of claim 12, wherein the raised portion is formed in the chassis.
14. (Canceled) 
15. (Canceled) 
16. The method of claim 12, wherein the chassis is a blade server chassis, and the blade server has a plurality of the slot.
17. The method of claim 12, wherein the latch is connected to the module, and the push rod is connected to the chassis.
18. (Currently Amended) A method comprising:
inserting a module within a slot of a chassis in a first direction;
translating a latch in the slot in the first direction with the inserting of the module;
overriding a portion of a push rod with the latch, causing the latch to engage a notch in the push rod; and
translating the push rod with the latch and the module within the slot in the first direction causing the push rod to move a flap within the slot from a closed flap position to an open flap position, allowing the module to be fully inserted in the slot,
wherein the flap in the open flap position is configured to allow full insertion of the module within the slot, and the flap in the closed flap position reduces airflow from entering or escaping the slot.
19. The method of claim 18, wherein the latch is a leaf spring.
20. (Canceled) 

Allowable Subject Matter
Claims 1, 3-13, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the latch further being configured to withdraw the push rod from the second push rod position in a second direction, opposite from the first direction, wherein the push rod is configured to translate within the slot between the first push rod position and the second push rod position based, at least in part, on withdrawal and insertion of the module within the slot respectively, the flap in the second flap position is configured to allow full insertion of the module within the slot, and the flap in the first flap position reduces airflow from entering or escaping the slot, as set forth in the combination of the independent claims.
With respect to claims 12, 18, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: wherein the flap in the open flap position is configured to allow full insertion of the module within the slot, and the flap in the closed flap position reduces airflow from entering or escaping the slot, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Chen (US 20190098794 A1) in view of Jau (US 20130342990 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841